ORDER
PER CURIAM.
Dedric L. Rash (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Previously we affirmed Movant’s convictions of attempted kidnapping, sections 564.011and 565.110 RSMo 20001 and robbery in the second degree, section 569.030. State v. Rash, 89 S.W.3d 526 (Mo.App. E.D.2002). Movant now contends his trial attorney provided ineffective assistance by failing to object to the admission of telephone records without a proper foundation to establish their authenticity.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An opinion would have no precedential value.
The judgment of the trial court is affirmed. Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.